Citation Nr: 0123506	
Decision Date: 09/27/01    Archive Date: 10/02/01

DOCKET NO.  00-02 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

1.  Entitlement to service connection for pseudofolliculitis 
barbae.

2.  Entitlement to service connection for tinea corporis and 
pedis.

3.  Entitlement to service connection for headaches.

4.  Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1971 to 
January 1973, including service in Vietnam from July 1971 to 
March 1972.   

This case is before the Board of Veterans' Appeals (Board) on 
appeal of a February 1999 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA) in which denied entitlement to 
service connection for pseudofolliculitis barbae, tinea 
corpus and pedis, and chronic daily headaches.  In that same 
decision, the RO also granted entitlement to service 
connection for post-traumatic stress disorder (PTSD) and 
assigned a 30 percent evaluation effective from June 4, 1997.  
A notice of disagreement was received in April 1999, a 
statement of the case was issued in June 1999, and a 
substantive appeal was received in January 2000.  By rating 
decision in February 2000, the RO increased the disability 
rating for the veteran's PTSD to 50 percent, effective from 
June 4, 1997.  The veteran testified at a Board hearing at 
the RO in June 2001. 


REMAND

With regard to the veteran's claims of entitlement to service 
connection for skin disorders and for headaches, it does not 
appear that adequate VA examinations have been accomplished.  
In this regard, the Board notes that the reports of VA 
examinations conducted in December 1997 include notations by 
some examiners that the claims file was not available for 
review although internal memos show that the claims file was 
to be forwarded to the examiners for review in connection 
with the examinations.  Since arguments advanced by the 
veteran include contentions regarding an etiological 
relationship to herbicide exposure in Vietnam, and since the 
record also includes a medical statement addressing a 
relationship between the veteran's headaches and his PTSD, 
the Board believes it critical that medical examiners have 
the benefit of reviewing the veteran's records.  

With regard to the December 1997 VA mental disorders 
examination which was conducted in connection with the 
increased rating for PTSD claim, it is not clear whether the 
claims file was available or not as the examiner did not 
comment either way.  However, subsequent VA outpatient 
records suggest an increase in psychiatric symptomatology 
since December 1997 as evidenced by decreasing Global 
Assessment of Functioning (GAF) scores.  Under the 
circumstances, the Board finds that the record as it stands 
does not allow for informed review of the PTSD increased 
rating issue.  

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should review the claims file 
and take all necessary actions to comply 
with the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 
2001) and implementing regulations.  See 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  

2.  The veteran should be asked to 
furnish the names and addresses of all 
medical care providers who have treated 
him for any skin disorders and for 
headaches since his discharge from 
service in 1973.  Appropriate steps to 
request records from any such providers 
should be undertaken.  The veteran should 
also be informed of other types of 
evidence which may be considered in 
connection with his service connection 
claims, such as statements from fellow 
servicemembers and other lay informants 
regarding their observations of pertinent 
signs and symptoms during and subsequent 
to service. 

3.  After completion of the above, the 
veteran should be scheduled for special 
VA examinations for the following 
purposes:  a) to ascertain the nature and 
etiology of all present skin disorders; 
b) to ascertain the nature and etiology 
of the veteran's headaches; and, c) to 
ascertain the severity of his service-
connected PTSD.  It is imperative that 
the claims file be made available to and 
be reviewed by the examiners in 
connection with the examinations.  All 
medically indicated special studies and 
tests should be accomplished.  

     The skin disorders examiner should 
clearly identify all disorders of the 
skin found to be present.  As to each 
such skin disorder, the examiner should 
offer opinions as to whether such 
disorder is at least as likely as not 
related to skin symptomatology in the 
genital area noted in service medical 
records and/or whether each such skin 
disorder found to be present is at least 
as likely as not due to exposure to 
herbicides.  For purposes of such 
opinions related to herbicide exposure, 
the examiner should assume for the sake 
of argument that the veteran was in fact 
exposed to herbicides during his service 
in Vietnam.  A detailed rationale should 
be provided.  

     With regard to the headaches claim, 
the appropriate examiner should offer an 
opinion as to whether it is at least as 
likely as not that such headaches are due 
to the veteran's service-connected PTSD 
and/or due to exposure to herbicides.  
For purposes of the herbicide opinion, 
the examiner should assume for the sake 
of argument that the veteran was in fact 
exposed to herbicides during his service 
in Vietnam.  A detailed rationale should 
be provided. 

     With regard to the PTSD examination, 
the appropriate examiner should clearly 
report all pertinent symptomatology to 
allow for evaluation under applicable 
diagnostic criteria.  A GAF score should 
also be furnished.  

4.  After completion of the above, the RO 
should review the expanded record and 
determine whether the veteran's service 
connection claims and his increased 
rating claim can be granted.  With regard 
to the skin disorders and headache 
claims, the RO should determine whether 
such disorders were first manifested 
during service or are otherwise related 
to service, including exposure to 
herbicide agents.  With regard to the 
headache claim, the RO should also 
consider whether secondary service 
connection is warranted under 38 C.F.R. 
§ 3.310 (2001); Allen v. Brown, 
7 Vet.App. 439 (1995).  The veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The veteran and his representative have the right to submit 
additional evidence and argument in support of the matters 
addressed by the Board in this remand. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

 



